Mr. Justice Hutchison
delivered the opinion of the Court.
Appellant submits that the district court erred in overruling a motion for a new trial and in pronouncing sentence. The latter part of this contention is presented as a corollary of the first part and need not be separately discussed.
The motion for a new trial was based on a statement said to have been made by. one of the jurors after the verdict. The statement if made as set forth in the affidavits filed in support of the motion, discloses a fixed determination, de*595finitely formed before the beginning of the trial, to convict the defendant regardless of the evidence to be introduced at the trial. Such statement, of course, would have required the granting of a new trial and, if the affidavits in support of the motion had not been contradicted, the overruling of the motion would have been reversible error. The juror, however, in a counter affidavit denied having made the statement imputed to him and the affidavits of other jurors were to the effect that his conduct and conversation throughout the trial gave no inkling of any bias or prejudice against the defendant. The trial judge must be presumed to have passed upon this question of fact when he overruled the motion and, while a definite finding would have been far more satisfactory, we do not feel that we would be justified in disturbing the result.
The order appealed from must be affirmed.